DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Kerisha Bowen on 9/8/21.
The application has been amended as follows: 

	To Claim 19:
	
	 A method of preparing silicon carbide, the method comprising steps of:
	(a) preparing a silica precursor solution by mixing a water glass solution and a solvent, wherein the solvent does not 
	(b) adding a surfactant to the silica precursor solution;
	(c) adding a neutralizer to the silica precursor solution after the addition of the surfactant to form a silica sol;
	(d) adding a gelling agent to the silica sol to form a silica gel;

	(f) drying the hydrophobic spherical silica aerogel;
	(g) preparing a mixed solution comprising a carbon raw material and the hydrophobic spherical silica aerogel that has an average particle diameter (D50) of 1µm to 1,000 µm; and
	(h) drying the mixed solution and heat treating the dried mixed solution in an inert atmosphere to synthesize silicon carbide.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claim(s) 1, 2, 3, 4, 6, 7-25 is/are allowable over the following reference(s): Chen CN 103864076, which is/are the closest prior art this office has discovered.  
Chen describes a method of preparing silicon carbide using a SiO2 aerogel and a carbon material (abstract).  The process involves formation of the silica aerogel (para. 10) and then solubilization of the carbon-containing compound (para. 11).  This can be considered to meet the “mixed solution” feature of claim 1.  These can also be considered the raw materials of carbon and silica.  Following this, Chen teaches that this mixture is then heated from 600 degrees C to 1400 degrees C (para. 11), which can be considered both the drying and heat treating steps because at these temperature.
Chen does not disclose what the silica precursor size is however and the prior art does not disclose an average silica aserogel size of 1-1,000µm.

In light of this, the present claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



September 9, 2021